DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-12, 14 – 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the controlling the display panel during a second frame period prior to the first frame period inserts non-light-emitting areas at the end of the display area, the non-light-emitting areas inserted during the second frame period having a first width, wherein the controlling the display panel during a third frame period after the first frame period inserts non-light-emitting areas at the end of the display area, the non-light-emitting areas inserted during the third frame period having a second width that is different than the first width, and wherein the widths of the plurality of non-light-emitting areas that are inserted during the first frame period are gradually changing in the predetermined direction and gradually approach the second width.", in the context of the rest of the claimed limitations.

Regarding claim 4:
“wherein the control signal comprises an emission pulse signal including emission pulses, the emission pulses having widths respectively corresponding to the widths of the plurality of non-light-emitting areas, and wherein the emission control circuitry is further configured to gradually change the emission pulse widths during the first frame period.", in the context of the rest of the claimed limitations.

Regarding claim 11:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the control signal comprises an emission pulse signal including emission pulses, the emission pulses having widths respectively corresponding to the widths of the plurality of non-light-emitting areas, and wherein the emission control circuitry is further configured to gradually change the emission pulse widths in the first frame period", in the context of the rest of the claimed limitations.

Regarding claim 17:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “supplying, to the self-luminous display panel, an emission pulse signal including emission pulses, the emission pulses having widths respectively corresponding to the widths of the non-light-emitting areas, wherein supplying the emission pulse signal comprises: gradually changing the widths of the emission pulses during the first frame period. supplying the emission pulse signal such that the emission pulse widths are a first width during a second frame period that occurs prior to the first frame period; and supplying the emission pulse signal such that the emission pulse widths are a second width, different from the first width, during a third frame period that occurs after the first frame period.", in the context of the rest of the claimed limitations.
	
Claims 5 – 10, 12, 14 - 16 and 20 depend on claims 4, 11, 17 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693